Citation Nr: 0518640	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  00-06 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel







INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran service 
connection for hepatitis C.

In June 2003, the Board remanded the veteran's case to the RO 
for further development.  The case was returned to the Board 
in June 2005.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The competent evidence of record does not show that the 
veteran had hepatitis C while in service, or that any current 
hepatitis C is related to the veteran's service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1131 (West 2002); 38 
C.F.R. § 3.1(k), 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant. VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

The Board notes that a substantially complete claim was 
received in March 1999, before the enactment of the VCAA.  

RO letters dated in May 2001 and July 2003 provided the 
veteran the notice required under the VCAA and the 
implementing regulations.  In the May 2001 letter, VA 
notified the veteran of his responsibility to submit evidence 
that showed that his condition was related to service.  This 
letter informed the veteran of what evidence was necessary to 
substantiate claims for service connection.  The letter did 
not request that he submit any evidence in his possession.  
However, by this letter, the veteran was notified of what 
evidence, if any, was necessary to substantiate his claims 
and it indicated which portion of that evidence the veteran 
was responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
In addition, the July 2003 letter informed the veteran of 
risk factors that are recognized in the medical community for 
Hepatitis C infections and requested that the veteran inform 
the VA of which risk factors applied to him.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, the November 1999 statement of the case and 
October 2001 and March 2004 supplemental statements of the 
case provided guidance regarding the evidence necessary to 
substantiate his claim.  The November 1999 statement of the 
case informed the veteran of the principles relating to 
service connection as found in 38 C.F.R. § 3.303.  The March 
2004 supplemental statement of the case provided the veteran 
with VA's duty to assist requirements as found in 38 C.F.R. 
§ 3.159.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran had active military service from February 1969 to 
February 1971, including a tour of duty in Vietnam.

The veteran's service medical records reveal that in 
September 1970, he was diagnosed with gonorrhea.

VA outpatient medical records dated from April 1993 to 
December 1998 reveal that the veteran was diagnosed with 
hepatitis C in 1993.

It is noted in an April 1993 VA outpatient medical record 
that the veteran reported using heroin and cocaine in 
service.  He also smoked marijuana and used some opium.  
During VA hospitalization in March 1993, the veteran admitted 
to using intravenous drugs.  He used heroin and cocaine after 
service until March 1993.

In a January 1994 VA outpatient medical record, it is noted 
that the veteran reported cocaine abuse that began in the 
1970's.  The use was mostly intranasal, but he admitted to 
intravenous drug abuse.  He also used heroin and the last use 
was in April 1993.

A December 1994 VA outpatient medical record shows the 
veteran reporting using heroine and cocaine while in Vietnam.  
He stopped using drugs in March 1993.

In March 1999, the veteran submitted a claim for service 
connection for Hepatitis C.

In an April 1999 rating decision, the RO denied the veteran's 
claim for service connection for hepatitis C because there 
was no connection of the veteran's disability to his service.

In the veteran's March 2000 substantive appeal, he argued 
that he was sick upon leaving service and was not able to 
receive treatment at the VA clinic.  Instead, he received 
treatment from a private physician.

In March 2004, the veteran underwent a VA examination, 
wherein he reported being diagnosed with hepatitis C in 1993.  
He also reported that when he returned from Vietnam in 1971, 
within a few months he developed jaundice and abdominal pain.  
The veteran denied having a blood transfusion, organ 
transplantation, hemodialysis, and gammaglobulin.  He stated 
that he never had a tattoo.  He had body piercings three to 
four years prior to the examination.  He stated that he began 
using cocaine and heroin in 1967 and started intravenous 
drugs in 1977.  He never shared needles and this drug use 
continued for a number of years.  While in the military he 
used alcohol, marijuana and pills.  He sniffed something that 
was similar to cocaine once or twice.  He denied intravenous 
drug use in the military.  He also had never worked as a 
health care worker.  However, he may have helped with the 
wounded in the field on a regular basis.  He did state that 
he did not have much sexual activity before Vietnam or during 
Vietnam.  Since his discharge he had more than 10 lifetime 
sexual partners.  The veteran did not consider these partners 
high risk.  The diagnosis was hepatitis C viral infection.  
The VA examiner opined that it was not likely that the risk 
factors the veteran identified during service caused his 
hepatitis C.  The examiner reasoned that the veteran's 
cocaine and heroin use and sexual activity accelerated after 
military service, and his intravenous drug abuse began after 
military service.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

The Board finds that service connection for hepatitis C is 
not warranted.  In this regard, the March 2004 VA physician 
opined that the veteran's hepatitis C was not related to his 
service because the veteran's drug use and sexual activity, 
which are risk factors for hepatitis C, accelerated after 
service.  In adjudicating a claim of entitlement to service 
connection, the Board must analyze and weigh the probative 
value and assess the credibility of the relevant evidence and 
provide a statement of reasons for accepting or rejecting the 
evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In this case, the Board has based its decision for 
denial of service connection for hepatitis C on the March 
2004 VA physician's opinion that the veteran's hepatitis C is 
not likely to be related to his service.  The physician noted 
that he had reviewed the veteran's case file and based his 
opinion on the veteran's report, his physician examination 
and review of the veteran's medical records.  There is no 
evidence associated with the claims folder that contradicts 
this opinion.  Therefore, the Board accepts the March 2004 VA 
physician's opinion as probative evidence.  Hence, the 
preponderance of the evidence is against the veteran's claim 
for service connection for hepatitis C.


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


